DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0135403).
In re claim 1, Lee discloses an electronic component comprising: 
a body portion (110 – Figure 2, ¶40); and 
an external electrode (131 – Figure 2, ¶40) provided on a surface of the body portion (Figure 1, Figure 2); 
wherein the external electrode including a base electrode layer (131a’ – Figure 2, Figure 5 ¶94), a first Ni plated layer (131c1 – Figure 5, ¶97) provided on the base electrode layer (131a’ – Figure 5), and an upper plated layer(131c2 – Figure 5, ¶97) provided above the first Ni plated layer (Figure 5); and 

Lee does not explicitly disclose an S concentration of not less than about 5.2x1018 atoms/cm. However, Lee discloses controlling the sulfur concentration creates a balance between serving as protective layers to suppress erosion of the base electrode layers and the electrical connectivity (¶83). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the proper sulfur concentration to provide a balance between erosion suppression and electrical connectivity since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 4, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein the base electrode layer (131a’ – Figure 5) includes metal (¶91).
In re claim 6, Lee discloses the electronic component according to claim 4, as explained above. Lee further discloses wherein the base electrode layer (131a’ – Figure 5) further includes glass (g – Figure 5, ¶92).
In re claim 8, Lee discloses the electronic component according to claim 4, as explained above. Lee further discloses wherein the base electrode layer (131a’ – Figure 5) further includes a resin component (131a2 – Figure 5, ¶94).
In re claim 10, Lee discloses the electronic component according to claim 4, as explained above. Lee further discloses wherein the base electrode layer (131a’ – Figure 5) further includes glass (g – Figure 5), and a resin component (131a2 – Figure 5).
In re claim 12, Lee disclose the electronic component according to claim 4, as explained above. Lee further discloses wherein the metal includes Cu, Ag, Au, Ni, Sn, or an alloy including any of Cu, Ag, Au, Ni, and Sn (¶12).
In re claim 14, Lee discloses the electronic component according to claim 1, as explained above Lee further discloses wherein the electronic component is a multilayer ceramic capacitor (Abstract, ¶39).
In re claim 15, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein the body portion (110 – Figure 2) is a stacked body including a plurality of dielectric layers (111 – Figure 2) and a plurality of internal electrode layers (121, 122 – Figure 2, ¶41) that are alternately stacked on one another along a stacking direction (Figure 2).
In re claim 16, Lee discloses the electronic component according to claim 15, as explained above. Lee further discloses wherein the plurality of internal electrodes (121 – Figure 2) are connected to the external electrode (131 – Figure 2).
In re claim 17, Lee discloses the electronic component according to claim 15, as explained above. Lee does not explicitly disclose wherein each of the plurality of dielectric layers has a thickness of not less than about 0.4 µm and not more than about 0.6 µm.
However, it is well-known in the art that adjusting the thickness of the dielectric layer adjusts the capacitance of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Lee discloses the electronic component according to claim 15, as explained above. Lee does not explicitly disclose wherein each of the plurality of dielectric layers has a thickness of not less than about 0.4 µm and not more than about 0.45 µm.
However, it is well-known in the art that adjusting the thickness of the dielectric layer adjusts the capacitance of the device. It would have been obvious to a person having ordinary skill in the art at In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Lee discloses the electronic component according to claim 15, as explained above. Lee further discloses wherein each of the plurality of dielectric layers mainly includes at least one of BaTiO3, CaTiO3, SrTiO3, and CaZrO3 (¶45).
In re claim 20, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein each of the plurality of internal electrode layers is made of at least one of Ni, Cu, Ag, Pd, and Au, or an alloy including Ni, Cu, Ag, Pd, or Au (¶63).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0135403) in view of Motoki et al. (US Publication 2010/0092740).
In re claim 2, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses a second Ni plated layer (131c2 – Figure 5) disposed on the first Ni plated layer (131c1 – Figure 5) (¶99), and the second plated layer has a S concentration of not more than about 3.5x10 atoms/cm (See Figure 5; The secondary phase is only within the first plated layer).
Lee does not disclose an upper plated layer disposed on the second Ni plated layer.
Motoki discloses an upper plated layer made of tin disposed on multiple plated layers of an external electrode (¶57).
The combination of Lee and Motoki discloses a second Ni plated layer between the first Ni plated layer and the upper plated layer and the second Ni plated layer has a S concentration of not more than about 3.5x10 atoms/cm.

In re claim 13, Lee discloses the electronic component according to claim 12, as explained above. Lee further discloses the external electrode (131 – Figure 2) further includes a second Ni plated layer (131c2 – Figure 5) disposed on the first Ni plated layer (131c1 – Figure 5) (¶99), 
The metal in the base electrode layer includes Cu (¶12);
The external electrode has a S concentration (131b – Figure 5) that only exists in the first Ni plated layer (131c1 – Figure 5)
Lee does not disclose an upper plated layer disposed on the second Ni plated layer.
Motoki discloses an upper plated layer made of tin disposed on multiple plated layers of an external electrode (¶57).
The combination of Lee and Motoki discloses a second Ni plated layer between the first Ni plated layer and the upper plated layer and the second Ni plated layer has a S concentration that increases in order of the upper plated layer, the base electrode layer, the second Ni plated layer, and the first Ni plated layer.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the upper tin plated film as described by Motoki to improve solder wettability (¶57 – Motoki).

3.	Claims 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2020/0135403) in view of Jun et al. (US Publication 2015/0213953).
	In re claim 5, Lee discloses the electronic component according to claim 4, as explained above. Lee does not disclose wherein the base electrode layer further includes a metal oxide.

	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metal oxide as described by Jun to improve the reliability of the external electrodes (¶9 – Jun).
	In re claim 7, Lee discloses the electronic component according to claim 6, as explained above. 
Lee does not disclose wherein the base electrode layer further includes a metal oxide.
	Jun discloses a base electrode layer that includes a metal oxide (¶58).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metal oxide as described by Jun to improve the reliability of the external electrodes (¶9 – Jun).
In re claim 9, Lee discloses the electronic component according to claim 8, as explained above. Lee does not disclose wherein the base electrode layer further includes a metal oxide.
Jun discloses a base electrode layer that includes a metal oxide (¶58).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metal oxide as described by Jun to improve the reliability of the external electrodes (¶9 – Jun).
In re claim 11, Lee discloses the electronic component according to claim 10, as explained above. Lee does not disclose wherein the base electrode layer) further includes a metal oxide.
Jun discloses a base electrode layer that includes a metal oxide (¶58).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metal oxide as described by Jun to improve the reliability of the external electrodes (¶9 – Jun).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the external electrode includes a second nickel plated layer disposed between the first nickel plated layer and the upper plated layer, and the sulfur concentration in the first nickel plated layer is not less than about 1.5 times the sulfur concentration in the second nickel plated layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848